Judgment, Supreme Court, Bronx County (Dineen A. Riviezzo, J., at motion; William I. Mogulescu, J., at plea and sentencing), rendered May 1, 2009, *609as amended May 15, 2009, convicting defendant of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to a term of years, unanimously affirmed.
Defendant’s constitutional speedy trial claim is unreviewable because he has not provided the minutes of any of the relevant adjournments (see e.g. People v Flemming, 27 AD3d 257 [2006], lv denied 7 NY3d 755 [2006]). To the extent that the present record permits review, we find no violation of defendant’s constitutional right to a speedy trial (see People v Taranovich, 37 NY2d 442, 445 [1975]). In particular, defendant has not established that a significant amount of delay was caused by the People, or that he was prejudiced by any delay. Concur — Tom, J.P, DeGrasse, Freedman, Richter and Román, JJ.